DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprising”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
Regarding claim 1, “a first mobile, the cam mobile” should read “a cam mobile” and “a second mobile, the yoke mobile” should read “a yoke mobile” to improve the clarity of the claims. Further, “it” should read “the driving finger of the unlocking and driving yoke” to improve the clarity of the claims.

Regarding claim 9, “vice versa” should read “said guide slot substantially in the form of a sector of a circular arc on the cam and the pin on the first toothed wheel housed in said guide slot” to improve the clarity of the claims.
 Appropriate correction is required.
Allowable Subject Matter
Claims 1, 8, and 9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 2-7, and 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-17, the prior art does not teach or reasonably suggest an instantaneous date control device for a date display of a timepiece, the control device comprising: the cam mobile, comprising a cam mounted freely rotatably temporarily coupled in rotation to said first toothed wheel, in a manner such that the cam is driven by said first toothed wheel, because of its rotational freedom over an angular range and/or in a single direction of rotation, in a discontinuous manner at a speed of one turn per day the yoke mobile, an unlocking and driving yoke carrying wherein the yoke mobile further comprises: a pivot axis placed eccentrically on said second toothed wheel, the entirety of said unlocking and driving yoke being mounted pivotably about said pivot axis on said second toothed wheel  , such that said second toothed wheel enables displacement of said pivot axis of the unlocking and driving yoke by rotation in a manner such as to place the driving finger of the unlocking and driving yoke behind 
In particular, the closest prior art appears to be the combination of Prenzel DE 102015011324 and Mori CH 706799.
Prenzel in particular discloses all of the cited features except a retaining means allowing to secure the angular position of the date disc between two instantaneous jumps, wherein the yoke mobile further comprises: a pivot axis placed eccentrically on said second toothed wheel, the entirety of said unlocking and driving yoke being mounted pivotably about said pivot axis on said second toothed wheel, such that said second toothed wheel enables displacement of said pivot axis of the unlocking and driving yoke by rotation in a manner such as to place the driving finger of the unlocking and driving yoke behind a tooth of the date disc just before each instantaneous jump and to place it at the outer periphery of the trajectory of the teeth of the date disc after each instantaneous jump. While Mori does disclose a retaining means allowing to secure the angular position of the date disc between two instantaneous jumps (27) said second toothed wheel enables displacement of said pivot axis of the unlocking and driving yoke by rotation in a manner such as to place the driving finger of the unlocking and driving yoke behind a tooth of the date disc just before each instantaneous jump and to place it at the outer periphery of the trajectory of the teeth of the date disc after each instantaneous jump (Figs. 12-16), the prior art is silent as to teaching a pivot axis placed eccentrically on said second toothed wheel, the entirety of said unlocking and driving yoke being mounted pivotably about said pivot axis on said second toothed wheel. Therefore, the claims neither teach or suggest a person having ordinary skill in the art before the invention was effectively filed find obvious to include these .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844